FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOSEPH FREDERICK,                           No. 03-35701
               Plaintiff-Appellant,             D.C. No.
                v.
                                         CV-02-00008-J-JWS
                                           District of Alaska,
DEBORAH MORSE; JUNEAU SCHOOL
BOARD,                                           Juneau
            Defendants-Appellees.
                                               ORDER

                   On Remand from the
                United States Supreme Court

                   Filed August 23, 2007

  Before: Cynthia Holcomb Hall, Andrew J. Kleinfeld, and
           Kim McLane Wardlaw, Circuit Judges.


                          ORDER

   Pursuant to the mandate of the Supreme Court, our judg-
ment is vacated and the case is remanded to the District Court
of Alaska for further consideration in light of Morse v. Fred-
erick, 551 U.S. ___, 127 S. Ct. 2618, 168 L.Ed.2d 290 (2007).

  IT IS SO ORDERED.




                            10301
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.